Citation Nr: 0918283	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractured scaphoid of the left wrist, currently evaluated as 
20 percent.

2.  Entitlement to an extraschedular evaluation for residuals 
of fractured scaphoid of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
March 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a 10 percent evaluation for 
residuals of fractured scaphoid of the left wrist.

In a February 2008 rating decision, the RO increased the 
Veteran's evaluation to 20 percent, effective July 9, 2005.  
A temporary total evaluation for convalescence was assigned 
effective October 19, 2005 through February 28, 2006.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the Pittsburg 
RO.  A copy of the transcript is of record.

At his personal hearing, the Veteran addressed impaired left 
wrist neurological function of the left wrist.  The Veteran 
is currently service connected for carpal tunnel syndrome, 
which is rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8515. From his testimony, however, the Veteran appears to 
claim entitlement to an increased rating for his carpal 
tunnel syndrome, as well as entitlement to separate grants of 
service connection for ulnar and radial nerve disorders.  
Further, he appears to claim entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  These issues are not 
currently developed on appeal.  Accordingly, these matters 
are referred to the RO for appropriate consideration.  

The issue of entitlement to an extraschedular evaluation for 
residuals of fractured scaphoid of the left wrist are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  From November 6, 2003 to July 8, 2005, the Veteran's 
residuals of fractured scaphoid of the left wrist were not 
manifested by favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.

2.  From July 9, 2005 to October 18, 2005, and since March 1, 
2006, the Veteran's residuals of fractured scaphoid of the 
left wrist have not been manifested by ankylosis in any other 
position except favorable.


CONCLUSIONS OF LAW

1.  For the rating period from November 6, 2003 to July 8, 
2005, the criteria for a rating in excess of 10 percent for 
residuals of fractured scaphoid of the left wrist were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5214, 5215 (2008).

2.  For the rating period from July 9, 2005 to October 18, 
2005, and since March 1, 2006, the criteria for a rating in 
excess of 20 percent for residuals of fractured scaphoid of 
the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5214.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in December 2003 of the information and evidence needed to 
substantiate and complete a claim.  He was provided notice 
how his left wrist was rated in a May 2005 statement of the 
case.  While he was not advised how effective dates are 
assigned until May 2008 correspondence, the decision below 
renders that error harmless.  The claim was readjudicated in 
a June 2008 supplemental statement of the case.

The Veteran has been provided with multiple VA examinations, 
the opportunity for a hearing, and his claim was 
readjudicated since receiving notice.  The Veteran had many 
opportunities to participate in the adjudication of his 
claim.  There is no indication that the Veteran was 
prejudiced in any way from lack of timely notice.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
the forearm warrant a 10 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214 a 20 percent 
evaluation is warranted if there is favorable ankylosis of 
the wrist in 20 to 30 degrees of dorsiflexion.  A 30 degree 
evaluation is warranted for ankylosis of the wrist in any 
other position, except favorable.  


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate his claim and what the evidence in the claim 
file shows, or fails to show, with respect to his claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran is service connected for residuals of fractured 
scaphoid of the left wrist, currently evaluated as 20 
percent.  He argues that he is entitled to a higher rating.  
The Board disagrees.

The period from November 6, 2003 to July 8, 2005

The Veteran was afforded a VA examination in January 2004 at 
which time he reported having daily pain, and complained of 
his wrist giving out during activities, such as pushing up 
out of a chair.  He also noted weakness in his left hand and 
wrist, and swelling about twice a year.  Physical examination 
showed dorsiflexion restricted to 45 degrees and palmar 
flexion to 60 degrees.  Wrist ulnar deviation was restricted 
to 45 degrees and wrist radial deviation to 10 degrees.  X-
rays showed a left carpal navicular fracture with nonunion or 
possibly fibrous union.  There was a separate corticated 
fracture fragment which was ununited laterally.  The tip of 
the ulnar styloid was present as a separate well corticated 
ossification that was compatible with a probable remote 
fracture with fibrous or nonunion.  The Veteran was diagnosed 
with nonunion and ununited fracture of the left wrist.

At a February 2004 primary care appointment, the Veteran 
complained of chronic left wrist pain.  The nurse 
practitioner described good range of motion and strength 
bilaterally.  The Veteran was diagnosed with chronic wrist 
pain and left thumb tendonitis.

At a June 2005 orthopedic consult, some swelling was noted 
over the dorsum of the radial aspect of the left wrist.  
Range of motion testing showed 30 degrees of extension and 40 
degrees of flexion on the left side.  He had tenderness to 
palpation of the snuffbox, as well as pain with the radial 
deviation of the scaphoid tubercle.  The diagnosis was left 
wrist pain consistent with a left scaphoid nonunion.  

Based on the evidence of record from this period, the 
Veteran's left wrist disability was most accurately evaluated 
as 10 percent disabling, as his wrist was never ankylosed 
during this time.  His range of motion was limited but still 
well within the limits for a 10 percent evaluation.  Thus, a 
higher rating is not warranted.

The period from July 9, 2005 to October 18, 2005 and since 
March 1, 2006

In July 2005, the Veteran met with an orthopedic surgeon for 
a consult.  A physical examination showed full digital range 
of motion.  He had five degrees of radial deviation with 
severe pain and 10 degrees of ulnar deviation.  He had 30 
degrees of extension and 40 degrees of flexion.  Tenderness 
to palpation was found over the scaphoid.  The Veteran was 
diagnosed with scaphoid nonunion advanced collapse and carpal 
tunnel syndrome.  Severe arthritis was shown on x-ray.

After this examination, the RO increased the Veteran's 
evaluation to 10 percent, assigning an analogous rating and 
noting that his disability more closely approximates the 
criteria assigned for favorable ankylosis based on severe 
limitation of motion.

In August 2005, the Veteran received another VA examination.  
The Veteran reported daily intermittent pain.  He reported 
weakness, swelling, and locking.  Flare-ups were reported, 
although he had difficulty distinguishing the flare-up from 
fracture and carpal tunnel pain.  He also reported numbness 
and tingling of the median and radial nerves.  Radial 
deviation was to five degrees, and ulnar deviation was to 10 
degrees.  Extension was to 30 degrees, and flexion was to 40 
degrees.  Pain was the most limiting factor with repetitive 
range of motion.  There was no weakness or decreased 
endurance, but there was evidence of easy fatigability.  Grip 
strength was unable to be maintained.  No loss of motion was 
found with repetitive testing.  He was diagnosed with a 
resolved left wrist fracture, with chronic pain, and possible 
avascular necrosis, secondary to osteoarthritis.  After this 
examination, a separate evaluation was assigned for carpal 
tunnel syndrome.

For the period prior to October 19, 2005, the Veteran does 
not warrant a rating in excess of 20 percent.  His range of 
motion examinations in July 2005 and August 2005 were 
identical, and the Veteran's symptoms remained constant.

For the period between October 19, 2005 and February 28, 
2006, the RO found the Veteran to be entitled to temporary 
total evaluation for convalesce due to left wrist surgery.  
As the Veteran was rated at a 100 percent evaluation during 
this time, the Board will not discuss entitlement to an 
increased evaluation for this time period.

Since March 1, 2006, the Veteran has not met the criteria for 
a rating in excess of 20 percent.  At a December 2007 VA 
examination, the Veteran reported daily pain and occasional 
swelling.  The Veteran noted losing his grip often, and 
attributed it to peripheral neuropathy.  He could only extend 
his hand to 90 percent.  During the examination, the Veteran 
always kept his hand slightly flexed.  Pain was visible when 
he tried to use his left hand to push off from the chair.  
Prior to his surgery, the Veteran reported that his 
predominant problem was pain.  After surgery, he lost 
function in his hand.  Gainful employment as a cook was not 
advisable as the Veteran could not handle the sharp tools 
that would be routinely handled in that profession.  Nerve 
damage to the median nerve was noted.  Paralysis was 
evidenced by the Veteran's inability to approximate the thumb 
to the other fingers of the hand, as well as his inability to 
grip.  Neuritis and neuralgia were also evident.  Function 
was lost, but appeared to be from nerve damage.  The Veteran 
was diagnosed with scaphoid fracture, post-surgery, likely 
complicated by avascular necrosis.  Loss of left hand 
function was evidenced by examination.  The examiner opined 
that the Veteran was not able to continue his profession in 
the culinary industry.

At his personal hearing, the Veteran reported similar 
symptoms.  He reported being unable to grab and hold items in 
his left hand.  He described sensitivity to touch, tingling, 
and swelling.  He reported being unable to work for two and a 
half years following his surgery.

Despite the severity of the neurological impairment, which is 
not at issue, from the evidence of the record, the Board 
finds that the Veteran has not met the criteria for a rating 
in excess of 20 percent based on the degree of lost wrist 
motion.  While he clearly shows limitation of motion and 
difficulty using his left hand, his left wrist and hand are 
not currently ankylosed is required for a higher rating.  
Additionally, his symptoms are not analogous to a finding of 
unfavorable ankylosis.  For these reasons, a higher schedular 
rating is not warranted.


ORDER

Entitlement to an increased schedular rating for residuals of 
fractured scaphoid of the left wrist is denied.


REMAND

In this case, the Veteran contends that his left wrist 
disorder causes a significant impairment on his ability to 
work as a chef.  That opinion is seconded by the examiner who 
conducted the December 2007 VA examination.  In light of 
these factors, and the appellant's testimony that his left 
wrist has precluded substantially gainful employment, the RO 
is directed to refer this case to the Director of the 
Compensation and Pension Service for their consideration of 
an extra-schedular rating for this disorder.  Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO should first develop and 
adjudicate the referred claims in the 
Introduction.

2.  The RO should then refer the claim to 
the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension 
Service for their consideration of the 
appellant's entitlement to an 
extraschedular evaluation for his left 
wrist disorder.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative with an 
appropriate supplemental statement of the 
case and allow him an appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


